NO. 07-12-0365-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL A

                               DECEMBER 20, 2012
                        ______________________________


                          NORTHERN LAW FIRM, P.C. AND
                   VAN W. NORTHERN, INDIVIDUALLY, APPELLANTS

                                      V.

          YELLOW BOOK SALES AND DISTRIBUTION COMPANY, INC., APPELLEE


                       _________________________________

               FROM COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

          NO. 098953-00-1; HONORABLE W.F. "CORKY" ROBERTS, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Appellants, Northern Law Firm, P.C. and Van W. Northern, Individually, filed this appeal complaining of the trial court's summary judgment in favor of Appellee, Yellow Book Sales and Distribution Company, Inc.  Pending in this Court is an agreed motion signed by both parties in which they represent the trial court committed reversible error by granting summary judgment when a fact issue existed.  They request the trial court's judgment be reversed and the cause remanded for a new trial.
	Pursuant to Rule 43.2(d) of the Texas Rules of Appellate Procedure, we grant the motion.  Accordingly, the trial court's judgment is reversed and the cause is remanded to the trial court for further proceedings.

							Patrick A. Pirtle
							      Justice